DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The other information disclosure statement filed 1/28/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL documents have not been provided with a date.  It has been placed in the application file, but the [NPL] information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN (US 1,674,043) in view of KAY (US D769,005 S) and CAVIN (US 2,921,728).
Regarding claims 1, 10, 14 and 15, HOFFMAN discloses a clothes hanger comprising a hook section (2, 3), comprising a hook (3 and downwardly sloping arms of 2) and a first upper flexible section arm (horizontal portion of 2; shown as A within annotated figure below) at opposing ends of the hook section (ends of sloping arms of 2) (Fig. 1).  HOFFMAN discloses a hanger section (9), comprising: a first shoulder (S1; refer to annotated figure below), comprising a first lateral end (LE) and a first medial end (wherein strap 1 is attached thereto); and a second shoulder (S2), comprising a second lateral end (LE) and a second medial end (wherein strap is attached thereto) (Fig. 1; please note annotated figure below). HOFFMAN discloses a flexible section (1), configured to connect the hook section (2, 3) and the hanger section (9), comprising: a strap (1) with a length and a flexibility to functionally allow moving the hook section (2, 3) above or below the hanger section (9) to be positioned in a symmetry plane of the hanger section (9) while the hook section (2, 3) and the hanger section (9) are connected by the flexible section (1) (note that both portions of the strap 1 of HOFFMAN above and below elements 6, 6 can be moved in multiple directions including around connector 4 to the claimed positioning); a first strap interface (I1) configured to attach the strap to the first upper flexible section arm (A) of the hook section (within a void area); and a second strap interface (I2) configured to attach the strap to the hanger section, wherein the first strap interface and the second strap interface are at opposing ends of the strap (Fig. 1; refer to annotated figure below).
However, HOFFMAN fails to disclose the hanger section comprising a second upper flexible section arm.  Note that the strap (1) of HOFFMAN is directly attached (I2) to a section (lower keeper) of the hanger wherein the shoulders (S1, S2; medial ends thereof) extend therefrom (Fig. 1; refer to annotated figure below).  KAY teaches a hanger section comprising a second upper flexible section arm and a lower keeper wherein a strap is attached to the hanger section within a void area thereof (Figures 1-3).  One with ordinary skill in the art can see that such an attachment is beneficial in order to secure the strap to the hanger and in order to prevent the strap from interfering with a garment hung therefrom.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger section of HOFFMAN with a second upper flexible section arm and corresponding lower keeper (thus defining a void area therebetween) in order to securely attach a strap thereto (prevents sliding along the hanger section) while also preventing the strap from interfering with one or more garments associated therewith.
HOFFMAN further fails to disclose the hanger section comprising a first tab at the first lateral end of the first shoulder and a second tab at the second lateral end of the second shoulder, wherein the first lateral end and the second lateral end are separated by a space without a pants rod connecting the first lateral end and the second lateral end.  CAVIN discloses a hanger section comprising a curved first tab (3; curves under shoulders to form hook) at a first lateral end of a first shoulder (1) and a second curved tab (3; curves under shoulders to form hook) at a second lateral end of a second shoulder (1) wherein the first lateral end and the second lateral end are separated by a space without a pants rod connecting the first lateral end and the second lateral end (Fig. 1).  CAVIN discloses the use of the curved tabs in order to hold a garment with straps (col. 2, lines 22-24).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have replaced the horizontal bar (H; refer to annotated figure below) of the hanger section of HOFFMAN with a pair of spaced curved tabs, in light of the teachings of HOFFMAN, in order to hold a garment with straps.  For future reference, also note US 3,407,979 (PATCH).  

    PNG
    media_image1.png
    759
    861
    media_image1.png
    Greyscale


Regarding claim 2, HOFFMAN discloses the flexible section (1) connecting the hook section (2, 3) and the hanger section (9), the hook section being rotatable in a plane perpendicular to the symmetry plane of the hanger section (9) (Figures 1 and 2).
Claims and 8, 9 and 16 are considered purely functional language containing no further limiting structure.  Since HOFFMAN in view of KAY and CAVIN discloses all the structure as claimed by the applicant., HOFFMAN in view of KAY and CAVIN is considered fully capable of performing the claimed function.  Regarding claims 8 and 9, note that shirts and sweaters can come in many different shapes, sizes and styles including extremely large sizes with large neck openings.  
Regarding claims 12 and 13, HOFFMAN discloses the flexible section (1) being made “of leather, webbing or other equivalent material, permitting it to be readily folded and wrapped about the nested device” (page 1, lines 29-34).  It is considered old and known in the art to construct a flexible strap from materials such as a woven fabric or a flexible plastic in order to provide a strap that is both durable and flexible.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have made the flexible section of HOFFMAN from one of a woven fabric and flexible plastic, because the use of such materials is considered old and known in the art and would provide a flexible section (strap) that is both durable and flexible.   
Regarding claim 17, HOFFMAN in view of KAY and CAVIN discloses a clothes hanger comprising a strap as discussed above.  However, HOFFMAN in view of KAY and CAVIN fails to teach a graphic being printed on the strap.  It is considered old and known in the garment hanger art to print one or more graphics on open visible areas in order to promote a company and/or product (i.e. advertising).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the strap of HOFFMAN in view of KAY and CAVIN with a printed graphic because such is considered old and known in the art in order to promote a company and/or product (advertising).  
Claims 18-20 are also rejected under 35 U.S.C. 103 by HOFFMAN in view of KAY and CAVIN for the reasons addressed above.  Further regarding claim 18, note that the recitation wherein the strap is provided with “a length and a flexibility to allow moving the hook section above or below the hanger section without adding to the thickness of the clothes hanger beyond the thickness of the strap, while the hook section and the hanger section are connected by the flexible section” is considered purely functional language containing no further limiting structure.  Since HOFFMAN in view of KAY and CAVIN discloses all the structure as claimed by the applicant and HOFFMAN itself discloses a sufficiently long strap (1), HOFFMAN in view of KAY and CAVIN is considered fully capable of providing the claimed function.    

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN (US 1,674,043) in view of KAY (US D769,005 S) and CAVIN (US 2,921,728) and in further view of CHEN (US 5,082,152).
HOFFMAN in view of KAY and CAVIN discloses a clothes hanger including a hanger section as discussed above.  However, HOFFMAN in view of KAY and CAVIN fails to disclose the hanger section comprising a short rod as claimed.  CHEN discloses a hanger section comprising a short rod (4) connected to first and second shoulders (2, 2), wherein the short rod is shorted than half the width of the hanger section, in order to hang a scarf or necktie therefrom (Figures 1, 8 and 9).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger section of HOFFMAN in view of KAY and CAVIN with a short rod, in light of the teachings of CHEN, in order to allow the hanger section to hold an additional clothing item, such as a scarf or necktie.  Note that the remainder of the claim language is considered purely functional wherein HOFFMAN in view of KAY and CAVIN and in further view of CHEN discloses all the structure as claimed and is therefore considered fully capable of providing the claimed function.  

Allowable Subject Matter
Claims 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 3,407,979 discloses a hanger with shoulders wherein a tab extends inward from each respective lateral end thereof. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732